Citation Nr: 0921732	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-28 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for disability exhibited 
by a visual defect.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for migraine headaches, 
due to radiation exposure.

5.  Entitlement to service connection for disability 
exhibited by seizures, due to radiation exposure.

6.  Entitlement to service connection for disability 
exhibited by a low sperm count, due to radiation exposure.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to a disability rating in excess of 
10 percent for a ganglion cyst on the right foot.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1972.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision that, in pertinent part, denied service connection 
for depression, disability exhibited by a visual defect, 
hypertension, migraine headaches, disability exhibited by 
seizures, bilateral hearing loss, tinnitus, and disability 
exhibited by a low sperm count; and denied an increased 
disability rating for a ganglion cyst on the right foot.  The 
Veteran timely appealed.

In June 2006, the Veteran testified during a hearing before 
RO personnel.

In June 2008, the Veteran testified during a hearing before 
the undersigned at the RO.

The Board notes that, in an October 1972 decision, the RO 
denied service connection for disability exhibited by a low 
sperm count (claimed as infertility).  The RO's decision did 
not consider the claim on the basis of exposure to radiation, 
and the Board treats this as a new claim.

The issues of service connection for bilateral hearing loss 
and for tinnitus, and an increased disability rating for a 
ganglion cyst on the right foot are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the June 26, 2008 hearing-prior to the promulgation 
of a decision in the appeal-the Board received notification 
from the Veteran, through his authorized representative, that 
a withdrawal of the appeal for service connection for 
depression, a visual defect, and for hypertension is 
requested.

2.  Migraine headaches, seizures, and a low sperm count are 
not radiogenic diseases or diseases specific to radiation-
exposed veterans.

3.  Migraine headaches were first demonstrated many years 
after service and are not related to a disease or injury 
during active service, to include exposure to radiation.

4.  Seizures were first demonstrated many years after service 
and are not related to a disease or injury during active 
service, to include exposure to radiation.

5.  There is no competent evidence establishing that the 
Veteran currently has a disability manifested by a low sperm 
count. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for depression, a disability exhibited by visual 
defect, and for hypertension by the Veteran (or his 
representative) have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Migraine headaches were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 
3.311 (2008).

3.  A disability exhibited by seizures was not incurred or 
aggravated in service, and epilepsies may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309, 3.311 (2008).

4.  A disability manifested by a low sperm count was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through October 2003, March 2006, and May 2008 letters, the 
RO notified the Veteran of elements of service connection, 
and the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the May 2008 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The Veteran specifically waived RO consideration of 
the additional evidence submitted following the June 2008 
hearing; hence, no re-adjudication followed and no 
supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims decided on appeal, 
reports of which are of record.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Dismissal of Claims for Service Connection for 
Depression,
For a Visual Defect, and for Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2008).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran, through his representative, 
withdrew the appeal for service connection for depression, 
for a visual defect, and for hypertension at the hearing; and 
this was reduced to writing in the hearing transcript.  There 
remain no allegations of errors of fact or law for appellate 
consideration as to each of those issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal for 
service connection for depression, for a visual defect, and 
for hypertension; and each of the issues is dismissed.

III.  Service Connection for Migraine Headaches, for
Seizures, and for A Low Sperm Count, to
Include as Due to Radiation Exposure

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as epilepsies, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2008).

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
Veteran's entry report no defects, other than a cyst on the 
right foot and hay fever.

The Veteran does not claim and the record does not show that 
pertinent disability had its onset in service or for many 
years thereafter.  The Board notes that service treatment 
records contain no complaints, findings, or diagnoses of 
migraine headaches or seizures.  Records reflect complaints 
of infertility and treatment in 1971, but no disability 
exhibited by a low sperm count was identified.  The Veteran 
claims that pertinent disability is related to exposure to 
asbestos, herbicides and/or radiation in service.  

Service connection for a radiogenic disease may be 
established in one of three ways.  

First, if a Veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a Veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the Veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, service connection for radiogenic diseases can be 
established by evidence of direct service incurrence.  38 
U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

A "radiation-risk activity" is defined as: (1) on-site 
participation in a test involving the atmospheric detonation 
of a nuclear device; (2) participation in the occupation of 
Hiroshima or Nagasaki, Japan, between August 6, 1945, and 
July 1, 1946; and (3) internment as a prisoner of war in 
Japan which resulted in an opportunity for exposure to 
ionizing radiation; and (4) service in which the Veteran was, 
as part of his/her official duties, present during a total of 
at least 250 days before February 1, 1992, on the grounds of 
a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee, or service before January 1,1974, on Amchitka 
Island, Alaska, and additional criteria are met. 38 C.F.R. § 
3.309(d)(3)(ii).

There is also a specific list of military operations which 
are considered radiation-risk activities for the purposes of 
determining entitlement to presumptive service connection for 
certain types of cancers.  38 C.F.R. § 3.309(d). 

However, the list of diseases specific to radiation-exposed 
Veterans, and for which service connection may be granted by 
presumption pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), does not include migraine headaches, seizures, or a 
low sperm count.  Consequently, as a matter of law, service 
connection cannot be granted for migraine headaches, 
seizures, or a low sperm count on a presumptive basis 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran testified in June 2008 that an accident involving 
the weapon systems occurred in Canada in 1972, and was 
officially called a "Dull Sword" incident (relating to 
accidents involving nuclear weapons); and that much of the 
information pertaining to the incident is classified.  The 
Veteran also testified that he wore a dosimetry badge at the 
time, which recorded periodically.  In this regard, his 
service personnel records confirm that the Veteran served as 
Chief of the Munitions Maintenance Branch at Comax, British 
Columbia, in Canada from October 1970 to September 1972, and 
that he also trained as a Nuclear Safety Officer.  

Assuming, without conceding, that the Veteran was exposed to 
some amount of radiation in service, the evidence does not 
reflect that migraine headaches, seizures, or a low sperm 
count are radiogenic diseases.  In this case, the Veteran has 
not been diagnosed with any cancer.  Moreover, a low sperm 
count in and of itself is not a disability for VA 
compensation purposes, even though it may be considered a 
risk factor in the development of certain diseases.  See 
38 U.S.C.A. § 1110.   Hence, further evidentiary development 
and adjudication of the Veteran's claims under the provisions 
of 38 C.F.R. § 3.311 based on a radiogenic disease is not 
warranted, and a radiation dose estimate is not relevant to a 
decision on each of these claims.

During a VA examination in October 2003, the Veteran reported 
complaints of migraine headaches, seizures, and infertility.  
He also reported exposure to radiation in service.  Following 
examination of the Veteran, the examiner opined that any 
statement regarding the connection between seizures and 
migraines and radiation exposure would be purely speculative.

The October 2003 VA examiner reviewed the Veteran's medical 
history and medications.  The VA opinion is factually 
accurate, fully articulated, and contains sound reasoning.  
The gist of the opinion is that there is no clear 
relationship between the claimed disabilities and the claimed 
nuclear incident during active service.  While the 
possibility of such a link cannot be excluded, there is no 
indication any probability exists.  

The Veteran has not submitted any evidence supporting his 
claim that current disability is related to exposure to 
radiation, herbicides or asbestos.  The Veterans' Advisory 
Committee on Environmental Hazards (VACEH) has considered 
what disability could result from radiation exposure and has 
not included any of the Veteran's claimed disabilities.  As 
explained in the notice of proposed rulemaking, when the  
Secretary of Veterans Affairs determines that a significant 
statistical  association exists between a disease and 
exposure to ionizing  radiation, and after receiving the 
advice of the VACEH, and applying  the reasonable doubt 
doctrine as set forth in 38 CFR 1.17(d)(1), the  regulations 
regarding service connection must be amended.  A 
``significant statistical association'' exists when ``it is 
at least as likely as not that the purported relationship 
between a particular type of exposure and a specific adverse 
health effect exists.'' (38 CFR 1.17(d)(1)).  In addition, 
according to 38 CFR 3.17(f), a significant statistical 
association may be deemed to exist ``if, in the Secretary's 
judgment, scientific and medical evidence on the whole 
supports such a decision.''  Notice, 63 Fed. Reg. 50994 
(September 24, 1998).  

There is no evidence of record to support the Veteran's claim 
of herbicide or asbestos exposure, but the claimed 
disabilities have not been associated to exposure to 
herbicides or asbestos by any competent authority 

These are not disabilities for which presumptive service 
connection is warranted.  See 38 C.F.R. § 3.309(e).   The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  It 
was specifically indicated that the National Academy of 
Sciences, after reviewing pertinent studies, did not feel 
that the evidence warranted altering its prior determination 
that there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of any additional disability.  See 
Notice, 72 Fed. Reg. 32395-32407 (2007).  Radiographic 
changes indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  See M21-1, Part VI, 7.21(a)(1).   There is no 
mention of disability exhibited by low sperm count, 
disability exhibited by seizures or migraines as residuals of 
asbestos exposure in any competent evidence submitted by the 
Veteran.  

The Board has considered the Veteran's claim that pertinent 
disability is related to his exposure to radiation, 
herbicides, and asbestos in service.  However, while a 
layperson is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  The Veteran's unsupported claim of a 
relationship is not competent evidence.  

A preponderance of the evidence is against the current claim.  
The benefit-of-doubt rule does not apply when the Board finds 
that a preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)


ORDER

The appeal for service connection for depression is 
dismissed.

The appeal for service connection for a visual defect is 
dismissed.

The appeal for service connection for hypertension is 
dismissed.

Service connection for migraine headaches is denied. 

Service connection for seizures is denied.
 
Service connection for a low sperm count is denied. 


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Bilateral Hearing Loss and Tinnitus 

The Veteran testified in June 2008 that his hearing loss and 
tinnitus have bothered him since military service, and that 
he does not yet require hearing aids.  He contends that 
service connection is warranted because he was exposed to 
acoustic trauma in service.

Audiometric testing at the time of the Veteran's separation 
examination in May 1972 reveals pure tone thresholds, in 
decibels, ASA units converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
25
LEFT
25
20
15
20
25

Evidence of a current hearing loss disability-i.e., one 
meeting the requirements of 38 C.F.R. § 3.385-and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993). 

In this regard, the evidence of record is conflicting.  In 
August 2003, a VA audiologist opined that the Veteran's 
hearing loss may be partially attributed to the diuretics 
that he takes.  Another VA audiologist indicated in November 
2003 that current hearing thresholds were not consistent with 
noise-induced hearing loss, and opined that reports of 
tinnitus could not be related to a noise-induced hearing 
loss.  In June 2008, the Veteran submitted a private medical 
opinion, indicating that the Veteran had a mild-to-moderate 
hearing loss, dipping to severe at 6k, and tinnitus in both 
ears, which most likely were due to service in the Air Force 
and exposure to jet engines with little ear protection.

Given the likelihood that the Veteran had significant in-
service noise exposure associated with jet engines, an 
examination would be needed to determine whether the Veteran 
has a current hearing loss and tinnitus in either ear that 
either had its onset during service or is related to his 
active service-to specifically include in-service noise 
exposure from jet engines as alleged.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2008).

Ganglion Cyst on the Right Foot

The Veteran was last afforded a VA examination to evaluate 
the severity of his service-connected ganglion cyst on the 
right foot in October 2003.  It does not appear that the 
claims file was available to the examiner.  In his June 2008 
testimony, the Veteran described the cyst as "higher" and 
"bigger," and that he had difficulty wearing shoes.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to identify all current 
disability underlying the Veteran's 
current complaints of hearing loss and 
tinnitus; and to obtain information as to 
the current nature and likely etiology of 
any current hearing loss and tinnitus of 
either ear.  All appropriate tests and 
studies (to include audiometric testing) 
should be accomplished, and all clinical 
findings should be reported in detail. 

The examiner should specifically indicate 
whether the Veteran currently has 
tinnitus and hearing loss in either ear 
to an extent recognized as a disability 
for VA purposes (i.e., has an auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz of 
40 decibels or greater; or an auditory 
threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  

Based on the examination and review of 
the record, the examiner should offer 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such hearing loss 
disability or tinnitus of either ear had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
in-service acoustic trauma from jet 
engines as reported by the Veteran.

The examiner should provide a rationale 
for the opinions.  The examiner should 
reconcile any opinion with the May 1972 
separation examination, the August 2003 
and November 2003 audiologists' reports, 
and the June 2008 private medical 
opinion. 

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.
 
2.  Afford the Veteran a VA examination 
for evaluation of his service-connected 
ganglion cyst on the right foot.  The 
veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
file.

The examiner should comment on the 
overall severity of the Veteran's 
ganglion cyst on the right foot as 
moderate, moderately severe, or severe, 
if applicable.

The examiner should also specify in 
degrees of range of motion of the 
Veteran's right foot, and should note 
whether there is any additional 
limitation of motion due to pain, 
weakened movement, excess fatigability, 
or incoordination.  

The examiner must also comment on any 
additional functional limitation during 
flare-ups.  These determinations should 
be expressed in terms of degrees of 
additional limited motion.

These specific findings are needed to 
rate the Veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the examiner 
furnish the requested information.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2008).  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


